Citation Nr: 1608766	
Decision Date: 03/04/16    Archive Date: 03/09/16

DOCKET NO.  08-04 454	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a disability, manifested by fatigue, shakiness, and general malaise, claimed as hypoglycemia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to October 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in part, denied service connection for hypoglycemia. The matter has since been transferred to the RO in Chicago, Illinois. 

A video conference hearing was held in May 2010 with the Veteran in St. Louis, Missouri, before the undersigned Veterans Law Judge, sitting in Washington, D.C., who was designated by the Chairman to conduct the hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2)  and who is rendering the determination in this case.  A transcript of the hearing testimony is in the claims file. 

In January 2011, the Board reopened the issue of service connection for hypoglycemia based on the receipt of new and material evidence, but remanded the issue on the merits.  The case is now returned for appellate review.

While the claim was initially characterized as service connection for hypoglycemia, given the inconsistent findings in the record as to the cause of the Veteran's symptoms and the complex nature of the issue at hand, the Board has recharacterized the issue as noted on the first page of this decision.  See Brokowski v. Shinseki, 23 Vet. App. 79, 86 (2009) (A claimant is not required in filing a claim for benefits to identify a precise medical diagnosis or the medical cause of his condition; rather, he sufficiently files a claim for benefits 'by referring to a body part or system that is disabled or by describing symptoms of the disability.').   This is because a claimant is not expected to have medical expertise and generally 'is only competent to identify and explain the symptoms that he observes and experiences.'  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence of laypersons to testify as to symptoms but not medical diagnosis). While the Veteran has characterized his claim as for hypoglycemia, it is really his consistent symptoms that he appears to be seeking compensation for, regardless of the diagnosis.  The Veteran is not prejudiced by such a recharacterization; on the contrary it is favorable to his claim.  


FINDING OF FACTS

It is at least as likely as not that the Veteran has a disability manifested by fatigue, shakiness, and general malaise, diagnosed as idiopathic postprandial syndrome, that had its onset during military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection a disability manifested by fatigue, shakiness, and general malaise, diagnosed as idiopathic postprandial syndrome, have been met. 38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

The Board grants service connection for a disability manifested by fatigue, shakiness, and general malaise, diagnosed as postprandial syndrome, in this decision, which represents a complete grant of the benefits sought on appeal.  As such, no discussion of VA's duty to notify or assist is necessary.

II.  Service Connection for a Disability Manifested by Fatigue, Shakiness, and General Malaise

Service connection is established where a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

A veteran may be granted service connection for any disease initially diagnosed after discharge, but only if all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this regard, the Board must assess the credibility and probative value of evidence, and, provided that it offers an adequate statement of reasons or bases, the Board may favor one medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995); Wood v. Derwinski, 1 Vet. App. 190 (1991).  While the Board is not free to ignore the opinion of a treating physician, it is free to discount the credibility of that physician's statement.  See Guerrieri v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden  v. Derwinski, 2 Vet. App. 97, 101 (1992).

The Veteran seeks service connection for hypoglycemia.  The record shows the Veteran has had complaints of light-headedness, shakiness, headaches, and general malaise related to food intake, since his time in the military service.  However, there are inconsistencies as to the cause of these symptoms.  

Specifically, the service treatment records show that a February 1984 urine glucose test was negative.  A June 1985 primary care record shows complaints of fatigue and decreased appetite for a week.  The assessment was viral syndrome, rule out other pathology.  A June 1985 urine glucose test was negative.  An April 1986 non-flying periodic medical examination shows negative sugar in the laboratory findings.  An April 1986 urine glucose test was negative.  In June 1986 a treatment record shows complaints of vomiting, light-headedness, and cold sweats.  

A January 1987 treatment record shows complaints of fatigue, feeling worn out, and nausea without vomiting.  On objective evaluation, the Veteran appeared ill, non-toxic.  The Veteran had complaints of sore throat, general malaise, light-headedness, and headache.  The assessment was viral gastroenteritis.  A February 1987 treatment record shows complaints of non-specific complaints including tremors, mood swings, and blurred vision.  The Veteran indicated that these did not overly bother him but he was concerned about underlying problem.  The symptoms reportedly were worse when not eating.  The assessment was questionable reactive hypoglycemia.  The plan was to get a glucose test; a February 1987 glucose reading was 97.  

A January 1988 urine glucose test was negative.  An April 1988 glucose reading was 111 mg/dL, which was noted to be high.  An April 1988 three hour glucose tolerance test was negative (fasting).

In April 1989 a treatment record shows complaints of possible sensitivity to sugar.  He indicated that any time he had sugar he would get shaky, depressed, and tremulous.  The assessment was rule-out hypoglycemia.  An April 1989 glucose tolerance test was normal.  The assessment was sensitivity to sugar.  A September 1989 urine glucose reading was negative.

Complaints of generalized weakness and light-headedness for one month were noted in October 1990.  The assessment was fatigue of pending etiology.  A complete blood count and Chem 23 blood work was reported as normal a few days later.  The Veteran also was feeling much better a few days later.  The assessment was viral syndrome resolved.  A general chemistry laboratory testing in October 1990 showed a glucose reading of 92 mg/dL, which was noted as normal.

A May 1991 periodic non-flying medical examination noted that the Veteran had a hemoglobin reading of 13.2, which was noted to be low but not significant.

A November 1992 glucose test showed 88 mg/dL, which was noted to be in the normal range.

A June 1993 treatment record shows complaints of dizziness and light-headedness for a month.  He also complained of preprandial weakness, tremor, headache, irritability, and hunger that all resolved with meals.  Lab work was performed, including thyroid stimulating hormone (TSH) of 1.08, which was considered normal.  Chem 7 blood work was normal.  The Veteran was assessed as having hypoglycemia.  The plan included the Veteran having multiple small meals and a glucose check with symptoms.  A separate June 1993 record notes the Veteran was instructed on how to follow a diabetic diet, as he had assessment of hypoglycemia.  Glucose readings in June 1993 showed 82 mg/dL, which was noted to be normal (with normal being in the range from 70 to 110 mg/dL).

A July 7, 1993 internal medical clinic record shows the Veteran had questions about hypoglycemia and wanted a second opinion.  He complained of having "shakes," headaches, fatigue, mood swings, depression, weakness, and fatigue since the first part of May.  He reportedly was given a hypoglycemic diet and his symptomatology had improved.  Objective testing showed a glucose reading of 82.  The assessment was reactive hypoglycemia.  The plan was a three-hour glucose tolerance test.  

A July 14, 1993 emergency room department record shows complaints of light-headedness and dizziness for 15 minutes.  The assessment was reactive hypoglycemia.  The Veteran was instructed to continue a hypoglycemic diet.

A July 19, 1993 internal medical clinic record shows results of a three-hour glucose test wherein the Veteran became symptomatic at three hours.  The glucose readings (non-fasting) were 130 at half hour; 109 at 1 hour; 99 at 2 hours; and 81 at 3 hours.  The assessment was questionable reactive hypoglycemia.  The laboratory record notes that all urine glucose results were negative; and also notes that no fasting serum sample was obtained.  A July 1993 pathology test report shows the Veteran was not hypoglycemic.

An August 4, 1993 internal medicine clinic record shows the Veteran reported that he had to continue to eat more frequently and that if he missed a meal he would feel weak, with headaches, and light-headedness.  The Veteran was not found to be hypoglycemic on objective evaluation.  The assessment was reactive hypoglycemia.  An August 27, 1993 record notes the Veteran had complaints of stress and emotional lability when he felt his sugar drop.  He indicated that he had to eat every two hours.  The examiner noted that he needed to have a fasting glucose test.  The assessment was questionable reactive hypoglycemia secondary to anxiety.

The Veteran also was referred for mental health evaluation on August 27, 1993.  The clinician determined that the Veteran did not appear to be in physical distress.  The Axis I diagnosis was rule-out hypochondria.  The Axis III diagnosis was rule-out chronic fatigue syndrome.

The Veteran underwent an abdominal CT scan in September 1993. It was noted that the Veteran had symptomatology of hypoglycemia with negative work-ups to date.  A September 1993 glucose test reading was 88 mg/dL, which was noted to be normal.

An October 1993 gastroenterology record shows complaints of symptoms of hypoglycemia that they examiner was unable to document.  The Veteran complained of "sugar" effects and generalized weakness for three years.  After physical assessment, the assessment included no objective findings of "sugar" mood swings.

The Veteran also was referred to a private diabetes clinic in October 1993.  The consulting physician noted that the Veteran's history was "very curious" and seemed to be related to a change in blood glucose level.  However, the physician noted that there was absolutely no evidence that he had ever been hypoglycemic.  The physician noted that they needed to evaluate the Veteran while fasting to determine what happens when he feels "funny" and whether his blood glucose was significantly low.  However, there is no record of further testing.

In November 1993 the Veteran was air evacuated from England to Landstuhl Regional Medical Center in Germany with complaints of abdominal pain, history of fatigue, and steatosis of the liver.  Laboratory data at the hospital only revealed mildly elevated SGOT, consistent with fatty liver.  Endocrinology also was consulted for episodes of "hypoglycemia."  They reportedly reviewed the chart and did not do further testing, but submitted that there was no evidence that the Veteran suffered from reactive hypoglycemia based on the data in the chart.  They recommended no further therapy or diagnostic tests with regard to the hypoglycemia diagnosis, other than patient education that his symptoms would be unlikely related to any hypoglycemia.

After service, a December 1994 VA examination report shows a glucose reading of 90 mg/dL.  The Veteran noted on the report that if his blood sugar got below 70, he would get light-headed, sweaty, tired, and he would lose concentration and even pass out.  His wife was a dietician, who put him on a diet for hypoglycemia.  He would eat every four hours and his symptoms would be improved.  If he missed a meal or went longer than four hours, then he would develop the symptoms of loss of concentration, tiredness, and sweating.  The diagnosis was history of reactive hypoglycemia; but it was noted that the diagnosis of hypoglycemia was not substantiated by an abnormal glucose tolerance test in the past.  Apparently the diagnosis of reactive hypoglycemia was based on the Veteran's symptoms.

VA treatment records dated in 1997 show a history of hypoglycemia.  An October 1997 VA treatment record shows the Veteran noted that he took a pill for his hypoglycemia.  A March 2001 VA treatment record shows an assessment of hypoglycemia.  A later treatment record notes an assessment of hypoglycemia by history.

A June 2002 laboratory test showed a glucose reading of 37, which was noted as being low.  It was noted that the Veteran complained of having hypoglycemia off and on, and sweats occasionally.  He reportedly started having symptoms of hypoglycemia (trembling, irritability) in 1993, which occurred after eating.  In 1997 he started on medication and the episodes became less drastic.  Over the last few years, his wife had modified his diet to decrease carbohydrates and increase proteins and the episodes were less frequent.  The Veteran was assessed as having reactive hypoglycemia by an endocrinologist in June 2002 and continued to receive private treatment through November 2002.  An October 2002 glucose reading was 91, which was noted as being normal. 

A June 2005 VA treatment record shows the Veteran described having hypoglycemia exacerbated by stress.  An August 2005 private primary care record shows the Veteran had a past blood glucose reading of 37 and was assessed as having hypoglycemia.  It was further noted that he had a history of hypoglycemia since 1993.  The Veteran was referred to National Institute of Health Clinical Research Studies with these findings.

The Veteran's wife submitted a statement in June 2006 noting that she held a Master's Degree in Health Education and was a Certified Health Education Specialist through the National Association of Health Education Credentialing.  She also noted that she was a Dietetic Technician, Registered through the Commission on Dietetic Registration and the American Dietetic Association.  She further mentioned that she had 25 years of experience in this field.  She went on to note that the Veteran's hypoglycemia had been a problem over the years, starting in 1992.  She noted irritability, constant fatigue, heavy sweating, and confusion.  She even recalled a couple of times when he had seizures (violent shaking, tremors, and loss of consciousness).  She noted that the symptoms would often occur after eating high sugar foods or going long periods of time without eating.  She indicated that even though they were unable to obtain a definite diagnosis from a doctor at the time, she felt certain that the Veteran had hypoglycemia and so she developed a dietary plan for him.  She noted that the diet worked well and continued to work well.

An April 2007 letter from the Veteran's private physician noted that the Veteran was on a new medication for hypoglycemia for treatment of fluctuation blood glucose levels.  He had a history of his levels dropping to as low as 37.  Since being on the medication his condition had greatly improved.  

In June 2007 the Veteran was diagnosed as having diabetes mellitus.

The Veteran underwent a VA examination in December 2007 regarding the issue of hypoglycemia.  The examiner documented the Veteran's extensive history.  The examiner determined that per her review that it was less likely as not that the Veteran had hypoglycemia in service.  After service, the examiner noted that the Veteran had a glucose reading of 37 in June 2002, but indicated that it was unclear the significance of this value as there was no indication that the Veteran was having symptoms or whether the test was fasting.  She noted that an isolated finding did not make a diagnosis of hypoglycemia.  It was further noted that the Veteran was being treated for type 2 diabetes but that there was a difference of opinion as to whether reactive hypoglycemia, which the Veteran did not have in the military, increased the risk for diabetes.

The Veteran and his wife testified at a videoconference hearing in May 2010. He testified that he experienced disorientation, sweating, seizures, and other symptoms of hypoglycemia during service. He acknowledged that glucose tolerance testing in service did not confirm a diagnosis of hypoglycemia. However, he noted that the November 2007 VA opinion cited a positive family history of diabetes, which he denied.

In February 2011 the Veteran underwent a VA examination.  The examiner noted the Veteran's history and indicated that none of the available laboratory findings documented hypoglycemia.  It was further noted that VA treatment records from 1994 to 1997 appeared to be missing.  The Veteran described shakes, dizzy spells, sweating, and his mind "blanking out" with temporary memory loss in episodes, which started while in service about 1993.  The Veteran indicated that he was told he had hypoglycemia and had several laboratory tests in this regard while in service, including at least one three-hour glucose tolerance test, but hypoglycemia was never documented.  He also reportedly had endocrinology consults, which ruled out hypoglycemia as the cause of these episodes.  The Veteran reported that in 2003 he had a glucose tolerance test in California that was normal, but that soon after completion he had a similar episode and his glucose was drawn and shown to be 32.  The examiner could not find this report in the claims file, however.  His wife was noted to be a qualified dietician and she started him on a hypoglycemic diet with small frequent meals, which was the only thing that reportedly helped him reduce the frequency and severity of these episodes.  The examiner noted that in November 1993, the Veteran had extensive investigations in UK and Germany and an incidental finding was fatty liver and steatosis; and an endocrine consult ruled out hypoglycemia.  The Veteran was subsequently diagnosed with diabetes mellitus type II in 2007.

In providing the opinion, the examiner noted that the Veteran described as his main complaint episodes of shakiness, dizziness, irritability, confusion, diaphoresis, and at times actual "seizures," which had been documented in the service records in multiple visits.  The examiner noted that these symptoms could be described as consistent with hypoglycemia and were suspected to be secondary to hypoglycemia or reactive hypoglycemia.  The examiner further indicated that after numerous attempts at correlation and at least one three-hour glucose tolerance test, the records had failed to demonstrate hypoglycemia by laboratory values.  The examiner again noted that the Veteran had been prescribed a "hypoglycemic diet" supervised by his wife and reported relief to a certain extent by way of reducing the frequency and severity of these episodes, which, the examiner noted, "ostensibly, gives support to the notion of hypoglycemia."  The examiner indicated that the wife was a trained and qualified dietician with a master's degree.  The Veteran also had reported having literally hundreds of these episodes, averaging two to three per day, over the years, since they began in 1993 until they declined by 2007, when diabetes mellitus type II was diagnosed and metformin started.  However, the examiner noted that there was not a single report of documented hypoglycemia, by lab or even by a finger stick in the record.  The examiner commented that there were reports in literature of hypoglycemic episodes being the precursor of future diabetes mellitus to come; however, the idea had not been "borne out by reliable studies and at best is 'arguable.'"  The examiner further noted that on the other hand, there existed a good deal of evidence to support the relationship of a positive family history to diabetes mellitus type II, which the Veteran did have a positive family history for diabetes mellitus.

While there are findings of hypoglycemia in the record, none of these findings have been confirmed by bloodwork.  In addition, there are multiple medical opinions that the Veteran does not have hypoglycemia because the diagnosis has not been confirmed by laboratory readings while the Veteran is having symptoms.  Most recently, a June 2015 VA Veterans Health Administration (VHA) opinion was provided that the Veteran's symptoms are more consistent with "idiopathic postprandial syndrome" also referred to as "nonhypoglycemia" or "pseudohypoglycemia."  The examiner noted that postprandial syndrome was not only poorly defined, but its pathophysiology remains undetermined from the time the term was first coined in the 70s and its existence as a disease state has been unequivocally rejected by eminent authorities.  He noted that the imperative driving this dismissal of its validity was to refute the widespread fad which still persist today of attributing a whole host of varied and obscure symptoms that occur in daily life to "hypoglycemia".  The examiner stated further that while the foregoing analysis may appear to be unduly harsh and even pejorative, in the context of a specific patient, it was undeniable that the syndrome was difficult to characterize given the non-specific nature of the symptoms, such as fatigue, palpitations, sweating, aches and pains, numbness and tingling, somnolence, fatigue and mental dullness.  He noted that they have been attributed to autonomic counter-regulation triggered by an as yet identified gut hormone with one favored candidate being Gastro-Intestinal Polypeptide (GIP).  It is also the basis for recommending dietary carbohydrate restriction for symptoms relief.  Finally, he noted that to complicate matters even further, many patients also suffer from emotional distress, anxiety, somatization, depression and higher obsessive-compulsive scores compared to controls, which raises the possibility of significant psychosomatic overlay.  The Board finds that based on the medical opinion, the medical evidence is at least equally-balanced that the Veteran's symptoms can be attributed to a diagnosis of idiopathic postprandial syndrome.  

Based on the foregoing, the Board finds that the evidence supports a finding that the Veteran's disability manifested by fatigue, shakiness, and general malaise, diagnosed as idiopathic postprandial syndrome, was caused by, or is a result of his military service.  In making this determination, the Board notes that the Veteran is competent to report the symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 307-08 (2007) (holding that lay testimony is competent to establish the presence of observable symptomatology); see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Veteran is also competent to report that he experienced these symptoms since his military service.  See Washington v. Nicholson, 19 Vet. App. 362 (2005) (holding that a Veteran is competent to report what occurred during service because he is competent to testify as to factual matters of which he has first-hand knowledge).  In this regard, the Board highlights that competent testimony is limited to that which the witness has actually observed and is within the realm of his personal knowledge; such knowledge comes to a witness through use of his senses-that which is heard, felt, seen, smelled or tasted.  Layno v. Brown, 6 Vet. App. 465 (1994).  It is within the Veteran's realm of personal knowledge whether he has experienced the reported symptoms during service and has experienced these symptoms since service. 

Moreover, the Board finds the Veteran's reports of in-service symptoms and a continuity of symptomatology since service to be credible.  His records are internally consistent as the service treatment records note findings of fatigue, shakiness, and general malaise on multiple visits.  In this regard, the Board points out that the Veteran has consistently reported the symptoms experienced in service.  As such, the Board finds that the Veteran's statements are credible and probative, and add weight to the overall claim.  See Struck v. Brown, 9 Vet. App. 145, 155-156 (1996).  

After a careful review of all of the medical and lay evidence of record, the Board, in its role as a finder of fact, finds that the in-service findings of fatigue, shakiness, and general malaise, and post service findings of fatigue, shakiness, and general malaise, as well as the Veteran's reports of in-service symptoms and continuity of symptomatology since service are persuasive in determining the onset and etiology of his chronic condition.  

Regarding the medical evidence of record, most of the medical opinions address whether the Veteran's symptoms are due to hypoglycemia, or not.  As noted, there are both medical opinions that the Veteran has hypoglycemia and medical opinions that the Veteran does not have hypoglycemia.  The medical opinions that the Veteran does not have hypoglycemia, in the Board's opinion, outweigh the opinions that the Veteran does have it, as there are no laboratory readings to confirm the diagnosis.  However, there is no question that the medical evidence documents consistent complaints of fatigue, shakiness, and general malaise.  The VHA opinion in June 2015 offers a potential cause of these symptoms and notes that they are consistent with postprandial syndrome.  While the examiner does note that the pathophysiology of idiopathic postprandial syndrome remains undetermined and that it was a poorly defined disorder generally, the examiner does not contradict the assessment that the Veteran's collective complaints and symptoms are consistent with what has been termed idiopathic postprandial syndrome.  He even goes on to suggest a possible cause as an autonomic counter-regulation triggered by an as yet to be identified gut hormone.  The Board finds no reason to value this opinion any less than any other opinion of record.  

In weighing the medical opinions of record, the in-service and post-service medical findings of fatigue, shakiness, and general malaise in service, and the statements from the Veteran and his wife, who has a master's degree in dietary medicine, regarding chronic symptomatology since service for many years, as well as a medical diagnosis of idiopathic postprandial syndrome as the cause of the Veteran's symptoms, the Board finds that the evidence is relatively equally balanced in terms of whether he has a disability manifested by fatigue, shakiness, and general malaise and diagnosed as postprandial syndrome, related to his military service, and will resolve this reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.  Therefore, entitlement to service connection for a disability manifested by fatigue, shakiness, and general malaise, diagnosed as idiopathic postprandial syndrome, is warranted.


ORDER

Entitlement to service connection for a disability manifested by fatigue, shakiness, and general malaise, diagnosed as idiopathic postprandial syndrome, is granted.




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


